72 So.3d 320 (2011)
Mikhail BELOV, Appellant,
v.
MIAMI-DADE COUNTY, Appellee.
No. 1D11-3524.
District Court of Appeal of Florida, First District.
October 25, 2011.
Richard A. Sicking, Coral Gables, for Appellant.
Lynda S. Slade, Miami, for Appellee.
PER CURIAM.
The agreed motion requesting remand for a hearing de novo is granted. Accordingly, the final order is reversed and the cause remanded for a new hearing. See Arnold Lumber Co. v. Harris, 469 So.2d 786 (Fla. 1st DCA 1984).
BENTON, C.J., VAN NORTWICK, and SWANSON, JJ., concur.